NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                             303 K Street, Anchorage, Alaska 99501
                                       Fax: (907) 264-0878
                                E-mail: corrections @ akcourts.us

               IN THE COURT OF APPEALS OF THE STATE OF ALASKA


KEVIN M. BERGMAN,
                                                       Court of Appeals No. A-11652
                            Appellant,                Trial Court No. 4FA-12-019 CR

                     v.
                                                              O P I N I O N
STATE OF ALASKA,

                            Appellee.                  No. 2488 — January 29, 2016


              Appeal from the Superior Court, Fourth Judicial District,
              Fairbanks, Michael P. McConahy, Judge.

              Appearances: David T. McGee, under contract with the Public
              Defender Agency, and Quinlan Steiner, Public Defender,
              Anchorage, for the Appellant. Patricia L. Haines, Assistant
              District Attorney, Fairbanks, and Craig W. Richards, Attorney
              General, Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Suddock,
              Superior Court Judge. *

              Judge MANNHEIMER.


              Kevin M. Bergman was convicted of two counts of third-degree criminal
mischief — one count for vandalizing mining equipment belonging to another man, and


   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
one count for bulldozing three miles of a wilderness trail located on state and borough
land near Fairbanks, widening it into a road that was accessible to motor vehicles.
              In this appeal, Bergman contends that the evidence presented at his trialwas
not legally sufficient to support these two convictions.
              With respect to the count involving the vandalism of the miningequipment,
Bergman argues that the evidence was insufficient to identify him as the person who
damaged the equipment. But Bergman’s arguments hinge on viewing the evidence in
the light most favorable to himself. When an appellate court evaluates the sufficiency
of the evidence to support a guilty verdict in a criminal trial, we must view the evidence
(and the inferences that could reasonably be drawn from that evidence) in the light most
favorable to upholding the jury’s verdict. 1
              Viewing the evidence at Bergman’s trial in that light, we conclude that the
evidence was sufficient to convince reasonable jurors that the State had proved its case
beyond a reasonable doubt. The evidence was therefore legally sufficient to support
Bergman’s conviction for vandalizing the mining equipment.
              With respect to the count involving the bulldozing of the wilderness trail
to widen it and facilitate vehicle access, Bergman argues that the evidence failed to
establish that he acted with the culpable mental state required by the statute defining the
offense.
              Bergman was charged under AS 11.46.482(a)(1). At the time of Bergman’s
offense, this statute declared that a person commits the crime of third-degree criminal
mischief if, (1) acting with the intent to damage property of another, and (2) having no




   1
      See, e.g., Dorman v. State, 622 P.2d 448, 453 (Alaska 1981); Spencer v. State, 164
P.3d 649, 653 (Alaska App. 2007).

                                           –2–                                        2488

right to do so, nor any reasonable ground to believe that they have the right to do so, the
person (3) damages the property of another in an amount of $500 or more.
                Bergman argues that the evidence at his trial was legally insufficient to
establish the first of these elements — i.e., to prove that he acted with the intent to
“damage property of another”.        Bergman asserts that the evidence unequivocally
established that his intention in bulldozing the trail was not to damage it, but rather to
improve it.
                We reject Bergman’s claim because we conclude that the word “damage”
in our criminal mischief statute must be interpreted so as to protect an owner’s interest
in using or enjoying the property as the owner sees fit — free from alterations that other
people might wish to perform to make the property “better”.
                One analogous case we found is People v. Misevis, 547 N.Y.S.2d 439 (N.Y.
App. 1989), where a defendant was convicted of criminalmischief for hiring a contractor
to widen a public road without consultingthe town government. The contractor removed
trees and fences along the roadway and pushed them (as well as other debris) onto
adjoining private property. 2
                The defendant was prosecuted under a New York statute that required the
government to prove that he acted “with intent to damage property of another
person”. 3 The New York appeals court concluded that the jury could reasonably find
that this element was proved because the defendant knew that the road belonged to the
town, and knew that he had no authority to alter the road. 4




   2
       Misevis, 547 N.Y.S.2d at 439-440.

   3
       Id., 547 N.Y.S.2d at 440.

   4
       Ibid.


                                            –3–                                       2488

               Similarly, in People v. Suarez, unreported, 2011 WL 3249266 (N.Y. App.
2011), a New York appeals court upheld the conviction of a defendant who, without
permission, decided to beautify his neighbor’s Belgian block wall by spray-painting it
to alter its color.
               In Athey v. State, 697 S.W.2d 818 (Tex. App. 1985), the Texas Court of
Appeals upheld the criminal mischief conviction of a defendant who removed cabinets,
drywall, and floor tiles from the laundry room of a house he was renting. The defendant
claimed that he intended to repair a rotten floor, that he had to remove the cabinets,
drywall, and floor tiles in order to repair the floor, and that he later burned the cabinets
after he discovered that they, too, were rotten. 5 The defendant conceded that he did not
have the landlord’s permission to perform any of this work, but he testified that he never
intended to damage or harm the landlord’s property, and that he would have completed
restorative work if he had been allowed to stay in the house. 6
               The Texas appeals court concluded that, even under the defendant’s version
of events, he “intentionally ... damage[d]” the landlord’s house (for purposes of the
Texas criminal mischief statute) because “he intended to remove the cabinets,
[S]heetrock, and tiles without [the landlord’s] consent”, even if he might have intended
to repair the damage later. 7
               Bergman’s case is analogous to these decisions. Even under Bergman’s
version of events, he intentionally altered the trail without the landowners’ permission,
and this alteration significantly impaired the landowners’ interests. (According to the
testimony at Bergman’s trial, the two landowners — the state and the borough — spent


   5
       Athey, 697 S.W.2d at 820.
   6
       Ibid.
   7
       Ibid.

                                           –4–                                         2488

more than $18,000 to restore the trail.) Bergman therefore acted with an intent to
“damage” the property for purposes of our criminal mischief statute.
             The judgement of the superior court is AFFIRMED.




                                         –5–                                  2488